CORN, Vice Chief Justice.
This is an attempted appeal by petition in error, with case-made attached, from a judgment of the District Court of Sequoyah County, Oklahoma in a personal injury action. The court’s judgment was rendered on the 12th day of March, 1957. The appellant’s motion for a new trial was overruled on the 25th day of March, 1957. The case-made was settled and signed by the trial judge May 22, 1957. The petition in error, with case-made attached, was not filed, in this court until the 22nd day of June, 1957, which was more than twenty days from the date the case-made was settled and signed.
Our statute requires that proceedings be commenced within 20 days from the date the case-made is settled. 12 O.S.1955 Supp. § 972. It is apparent that this court is without jurisdiction to review the appeal. Appeal dismissed.
WELCH, C. J., and DAVISON, HALLEY, JOHNSON, WILLIAMS, BLACKBIRD and JACKSON, JJ., concur.